The question in the case is whether the Act of the Thirty-third Legislature (chapter 72, page 131, General Laws of 1913) was effective to exclude Matagorda County from those counties of the State entitled to the benefit of the stock law.
Matagorda was included as one of such counties by the Act of 1909. This Act was brought forward in the revision of 1911 as article 7235. Under it an election was duly held in March of 1913 in a certain subdivision of the county to determine whether the stock law should be there put into operation, resulting in favor of the law. An injunction suit assailed the validity of the election upon the ground that by the Act of 1911 Matagorda County was dropped from the list of counties that might avail themselves of the law. The election was sustained, the Court of Civil Appeals holding that the caption of the Act of 1911 was such as not to authorize the attempted omission of Matagorda County in the body of the Act. Holman v. Cowden  Sutherland,158 S.W. 571. A writ of error was refused in the case. This left the status of Matagorda County as it was under the Act of 1909; that is, article 7235.
The Act of 1913 — involved here — is an amendment of article 7235. It, likewise, in the body of the Act, omits, or attempts to omit, Matagorda County from the list of enumerated counties entitled to invoke the stock law; and again, as applied to this Act, the question recurs as to whether the title will support Matagorda County's exclusion from the benefits of the law.
The title of the Act is in these words:
"An Act to amend article 7235, chapter 6, title 124, of the Revised Civil Statutes of Texas, 1911, with reference to the mode of preventing horses and certain other animals from running at large in counties named, so as to include Ochiltree, Moore, Sherman, Hansford, Henderson, Cameron, Hartley, Dallam, Concho, Pecos, Reeves, Wharton, Gonzales, Kerr, Kendall, Haskell, Young, Cottle, Hardeman, and Hall Counties, and declaring an emergency."
No one reading this title could reasonably conclude that the purpose of the Act was other than to merely enlarge article 7235 so as to have *Page 106 
it include in its designation of the counties privileged to prohibit the running of stock at large, the additional counties named. The statement that the article was to be amended as to "counties named so as to include" those referred to was a distinct assurance that the object of the Act was a limited one, and that its scope was to amend the article in that way and no other. This is true whether the term, "counties named," he construed as meaning those named in the original article or those named in the amendatory Act. The phrase, "so as to include," etc., of itself, definitely fixes the character of the amendment as one seeking no other alteration in the original article than to bring the additional counties within its purview. This is the plain sense of the language, and no amount of reasoning can change it. It gives no hint that Matagorda County, or any other county found in article 7235, was to be dropped from the article and excluded from its benefits. If it was intended to signify that such was to be the effect of the Act, it was a deceptive and misleading title.
The purpose of the constitutional provision in respect to the title of legislative Acts is well understood. It is that by means of the title the legislator may be reasonably apprised of the scope of the bill so that surprise and fraud in legislation may be prevented. True, according to previous decisions of this court, if the title had only declared that the purpose of the Act was to amend article 7235 of the Revised Statutes, it would have supported an Act amending the article so as to omit Matagorda County. But with this title announcing, as it does, that the article was to be amended in a particular way, no legislator would reasonably have conceived that it was to be amended in another way exactly contrary to that stated. This is a case illustrating the wisdom and justice of the constitutional provision.
The Act, to the extent that it attempted to exclude Matagorda County from the operation of article 7235, violates the Constitution. The result is that Matagorda County is still entitled to avail itself of the stock law as provided in article 7235. The judgments of the District Court and Court of Civil Appeals are accordingly affirmed.
Affirmed.